Worden, J.
James T. Walker made certain promissory notes to John Clifford. Clifford died, and his estate, being appraised at less than 300 dollars, was ordered by the Court to be delivered over to his widow, Kate Clifford, under the provisions of the statute. 2 R. S. 1852, p. 279, sec. 133 et seq. This suit was brought by the widow upon the notes. Walker pleaded defences going to the merits. On the trial he offered himself as a witness, but was rejected, and exception taken. This ruling was erroneous. Walker was a competent witness, the statute having made him such. Acts 1861, p. 52. The case does not come within the proviso: “That in all suits where an executor, administrator or guardian is a party in a case where a judgment may be rendered for or against the estate represented by such executor, administrator or guardian, neither party shall be allowed to testify as a witness,” &c. Dahony v. Hall et al., 20 Ind. 264.
Per Curiam. — The judgment is reversed with costs, and the cause remanded for a new trial.